Motion for reargument granted, without costs, and upon reargument, decision dated March 25, 1970 (34 A D 2d 610) amended to provide "Judgment reversed, on the law and the facts, without costs, and a z - trial, limited to the issue of damages, ordered unless respondents, within j.b days from the date of service of a copy of the order to be entered herein, shall stipulate to reduce the verdict to $10,000, with interest thereon, from September 14, 1964, in which event, the judgment, as modified, is affirmed." Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.